UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4525



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


HENRY LEE NELSON, a/k/a Goldie,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-04-952)


Submitted: November 21, 2006              Decided:   November 28, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James A. Brown, Jr., LAW OFFICES OF JIM BROWN, P.A., Beaufort,
South Carolina, for Appellant. Reginald I. Lloyd, United States
Attorney, Carlton R. Bourne, Jr., Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Henry Lee Nelson appeals his conviction by a jury and

sentence       on    charges   of    conspiracy   to   possess   with    intent   to

distribute and distribution of five kilograms or more of cocaine

and fifty grams or more of cocaine base, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(A), 846 (2000) (Count 1), and conspiracy to

launder money, in violation of 18 U.S.C. § 1956(h) (2000) (Count

18).*       Nelson appeals, alleging that the district court abused its

discretion in limiting the scope of cross-examination as to the

polygraph provision of the witness’ plea agreement, and that the

Government          improperly      bolstered    the   credibility      of   certain

witnesses by referencing their cooperation in other cases than the

one at bar.         We find these challenges to be without merit.

               First, we find no abuse of discretion in the district

court’s       decision    to     preclude   cross-examination     of     Government

cooperating witnesses as to the polygraph provision in their plea

agreements.         It is well-established in this Circuit that polygraph

examination results, or even the reference to the fact that a

witness has taken a polygraph examination, are not admissible.

United States v. Prince-Oyibo, 320 F.3d 494, 501 (4th Cir. 2003).

We decline to revisit this per se rule against polygraph evidence

here.



        *
      The district court sentenced Nelson to a life sentence as to
Count 1 and twenty years’ imprisonment as to Count 18.

                                         - 2 -
           We review Nelson’s assertion of improper bolstering for

plain error, as he failed to object at trial.               United States v.

Jarvis, 7 F.3d 404, 410 (4th Cir. 1993).                   He challenges the

Government’s     questioning    of   Elliott   Porcher,      Leones    Lesane,

Flarantino    Rhodes,    and   Leonard    Pelzer,   four    of   its   eighteen

witnesses, regarding their previous cooperation.                 We find that,

even assuming, arguendo, that the Government’s comments constituted

improper vouching, there was no prejudice to Nelson.              The comments

were not such that they could have misled the jury, they were not

extensive, there was a plethora of other evidence, including the

unchallenged testimony of fourteen other cooperating witnesses,

which provided strength of proof of guilt absent the challenged

comments, and there is no dispute that the comments were not made

deliberately to divert the jury’s attention.               See, e.g., United

States v. Sanchez, 118 F.3d 192, 198 (4th Cir. 1997); United States

v. Mitchell, 1 F.3d 235, 240 (4th Cir. 1993).              As the challenged

comments did not so infect the trial with unfairness such that

Nelson’s conviction resulted from a denial of due process, we

reject his claim of error.

             Accordingly, we affirm Nelson’s conviction and sentence.

We   dispense   with    oral   argument   because   the     facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                       AFFIRMED


                                     - 3 -